COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


VERNON M. ROGERS

v.   Record No. 1077-97-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
HOME BENEFICIAL LIFE INSURANCE                    SEPTEMBER 9, 1997
 COMPANY AND FIDELITY & GUARANTY
 INSURANCE UNDERWRITERS, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Vernon M. Rogers, pro se, on brief).

           No brief for appellees.



     Vernon M. Rogers contends that the Workers' Compensation

Commission erred in (1) not removing the deputy commissioner from

ruling upon Rogers' claim; and (2) finding that Rogers failed to

prove permanent partial disability in his right eye causally

related to his compensable August 1988 injury by accident.       Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

                                 I.

     In response to Rogers' argument that the deputy

commissioner's November 14, 1996 opinion was void because the

commission did not remove the deputy commissioner from the case,

the commission found as follows:      "As was stated in our March 18,

1996 Opinion, '[t]here was no evidence or indication in the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
record that the Deputy Commissioner will be unable to render a

fair and impartial decision.'    A review of the commission's file

confirms this.   The Deputy Commissioner acted fairly and

impartially."

     Our review of the record supports the commission's finding.

No evidence tends to prove that the deputy commissioner was

unable to render a fair and impartial decision.    Accordingly, we

cannot say that the commission abused its discretion in refusing

to remove the deputy commissioner from the case.
                                 II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Moreover, "[q]uestions raised by conflicting medical opinions

must be decided by the commission."    Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     The commission ruled that Rogers failed to prove permanent

partial disability due to loss of vision in his right eye

causally related to his compensable August 1988 injury by

accident.   That ruling was based on a May 3, 1995 report by Dr.

Garth Stevens, Jr., an associate clinical professor of

ophthalmology at the Medical College of Virginia, who examined

Rogers.   Dr. Stevens noted that Rogers had "a history of radiator

cap injury in 1988, with corneal abrasion and traumatic iritis at

that time."   However, Dr. Stevens diagnosed Rogers as suffering



                                  2
from an idiopathic quiet uveitis OU and traumatic uveitis of the

right eye, unrelated to the current ocular disease.    Although Dr.

Stevens noted that Rogers had a history of glaucoma, Dr. Stevens

found no glaucoma as of May 3, 1995.

      The commission accepted Dr. Stevens' opinion and rejected

the opinions of Dr. Clifton L. Peay.    Furthermore, the commission

found that Dr. Peay's records were not clear in establishing a

cause for the glaucoma that Dr. Peay found at some times but not

at others.     The following principle is well established:
             "The general rule is that when an attending
             physician is positive in his diagnosis
             . . . , great weight will be given by the
             courts to his opinion. However, when it
             appears . . . that the diagnosis is shaded by
             doubt, and there is medical expert opinion
             contrary to the opinion of the attending
             physician, then the trier of fact is left
             free to adopt the view which is most
             consistent with reason and justice."


Pilot Freight Carriers, Inc. v. Reeves, 1 Va. App. 435, 439, 339
S.E.2d 570, 572 (1986) (citations omitted).    Accordingly, the

commission, as fact finder, was entitled to accept Dr. Stevens'

positive opinion regarding causation and to reject Dr. Peay's

unclear and conflicting opinions.

      In light of Dr. Stevens' opinion that no causal connection

existed between Rogers' current ocular disease and the

compensable August 1988 injury by accident, we cannot say as a

matter of law that Rogers' evidence sustained his burden of

proof.   The commission's findings are binding and conclusive upon

us.   See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173



                                   3
S.E.2d 833, 835 (1970).




                          4
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                           5